
	

114 HR 3785 IH: Correcting Hurtful and Alienating Names in Government Expression (CHANGE) Act
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3785
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Mr. Castro of Texas introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit Executive agencies from using the derogatory term alien to refer to an individual who is not a citizen or national of the United States, to amend chapter
			 1 of title 1, United States Code, to establish a uniform definition for
			 the term foreign national, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Correcting Hurtful and Alienating Names in Government Expression (CHANGE) Act. 2.Modernization of language referring to individuals who are not citizens or nationals of the United StatesAn Executive agency (as defined in section 105 of title 5, United States Code) shall not use the following terms in any proposed or final rule, regulation, interpretation, publication, other document, display, or sign issued by the agency after the date of the enactment of this Act, except to the extent that the term is used in quoting or reproducing text written by a source other than an officer (as defined in section 2104 of title 5, United States Code) or employee (as defined in section 2105 of title 5, United States Code) of the agency:
 (1)The term alien, when used to refer to an individual who is not a citizen or national of the United States. (2)The term illegal alien when used to refer to an individual who is unlawfully present in the United States or who lacks a lawful immigration status in the United States.
			3.Uniform definition
 (a)In generalChapter 1 of title 1, United States Code, is amended by adding at the end the following:  9.Definition of foreign national In determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of various administrative bureaus and agencies of the United States, the term foreign national means any individual other than an individual—
 (1)who is a citizen of the United States; or (2)though not a citizen of the United States, who owes permanent allegiance to the United States..
 (b)Technical amendmentThe table of sections for chapter 1 of title 1, United States Code, is amended by adding at the end the following:
				
					
						9. Definition of foreign national. .
			4.References
 (a)In generalAny reference in any Federal statute, rule, regulation, Executive order, publication, or other document of the United States—
 (1)to the term alien, when used to refer to an individual who is not a citizen or national of the United States, is deemed to refer to the term foreign national; and
 (2)to the term illegal alien, when used to refer to an individual who is unlawfully present in the United States or who lacks a lawful immigration status in the United States, is deemed to refer to the term undocumented foreign national.
				(b)Conforming amendments
 (1)Section 421(5)(A)(ii)(II) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 658(5)(A)(ii)(II)) is amended by striking illegal aliens and inserting undocumented foreign nationals.
 (2)Section 432(e) of the Homeland Security Act of 2002 (6 U.S.C. 240(e)) is amended by striking illegal alien and inserting undocumented foreign national. (3)Section 439 of the Antiterrorism and Effective Death Penalty Act of 1996 (8 U.S.C. 1252c) is amended in the section heading by striking illegal aliens and inserting undocumented foreign nationals.
 (4)Section 280(b)(3)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1330(b)(3)(A)(iii)) is amended by striking illegal aliens and inserting undocumented foreign nationals.
 (5)Section 286(r)(3)(ii) of the Immigration and Nationality Act (8 U.S.C. 1356(r)(3)(ii)) is amended by striking illegal aliens and inserting undocumented foreign nationals.
 (6)Section 501 of the Immigration Reform and Control Act of 1986 (8 U.S.C. 1365) is amended— (A)in the section heading, by striking illegal aliens and inserting undocumented foreign nationals;
 (B)in the subsection heading for subsection (b), by striking Illegal aliens and inserting Undocumented foreign nationals; and (C)by striking illegal alien each place such term appears and inserting undocumented foreign national.
 (7)Section 332 of the Omnibus Consolidated Appropriations Act, 1997 (8 U.S.C. 1366) is amended by striking illegal aliens each place such term appears and inserting undocumented foreign nationals.
 (8)Section 411(d) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1621(d)) is amended in the subsection heading by striking illegal aliens and inserting undocumented foreign nationals.
 (9)Section 106(e) of the Public Works Employment Act of 1976 (42 U.S.C. 6705(e)) is amended in the subsection heading by striking illegal aliens and inserting undocumented foreign nationals.
 (10)Section 40125(a)(2) of title 49, United States Code, is amended by striking illegal aliens and inserting undocumented foreign nationals.  